Proceeding pursuant to CPLR article 78 to review a determination of the City of New York Department of Housing Preservation and Development dated March 23, 2005, which, after a hearing, granted the application of Cadman Towers, Inc., for a certificate authorizing it to proceed with a proceeding to evict the petitioners.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed, on the merits, with costs payable to the respondent City of New York Department of Housing Preservation and Development.
There is no merit to the petitioners’ contention that the missing portion of the hearing transcript warrants an annulment of the administrative determination. This Court is able to undertake a meaningful review of the administrative determination under the substantial evidence standard based upon the available testimony and the documentary evidence (see Matter of Sledge v Sledge, 228 AD2d 310, 310 [1996]; Matter of Peterkin v Reid, 105 AD2d 707, 707 [1984]). Moreover, there is substantial evidence in the record to support the determination of the respondent the City of New York Department of Housing Preservation and Development that the petitioners were subject to eviction from the subsidized apartment they occupied (see 28 RCNY 3-02 [n] [4]; [p] [2] [ii]; [3]-[4]; Matter of Shi Yi Tang v New York City Dept. of Hous. Preserv. & Dev., 29 AD3d 470 [2006]; Matter of Estate of Vaisman v East Midtown Plaza Hous. Co., 15 AD3d 290 [2005]).
The petitioners’ remaining contentions are without merit. Miller, J.P., Mastro, Ritter and Balkin, JJ., concur.